Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-16, 18-22 and 24-25 are pending in this application.

Response to Amendment
2.	Applicant’s amendment filed 08/17/2022 in response to the previous Office Action (05/17/2022) is acknowledged.  Rejections of claims 1-16 under 35 U.S.C. 102(a)(1) (items 12-14), 112(b) rejection (item 16), 112(a) rejection (item 18) and the double patenting rejections (items 20-26) have been maintained.  Note that applicants did not delete or amend any claims to overcome the issues raised in the previous Office Action.  	  

Claim Limitation Interpretation Under 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 is directed to a “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo”.  Claim 1 can be interpreted in many ways.  Since it starts as a compound claim, it is possible that one skilled in the art would interpret claim 1 as a compound claim. As a compound, one skilled in the art would interpret a 2,4-pyrimidinediamine moiety to encompass myriad compounds because the two amino groups that are at 2,4-positions of the pyrimidine can be substituted by any substituent. According to the specification, claim 1 can be construed as a prodrug claim.
According to the specification and applicant’s title for the invention, one skilled in the art would understand that applicants intend a prodrug as a means of delivery.  It is disclosed that the prodrugs generally comprise a biologically active 2,4-pyrimidinediamine compound that is substituted at the nitrogen atom of one or atom of one or more primary or secondary amine groups with a progroup Rp that is metabolized or otherwise transformed to yield the active 2,4-pyrimidinediamine.
Applicants have disclosed the synthesis of Prodrug of Compounds 8 and Compound 4 (see below) 

    PNG
    media_image1.png
    199
    629
    media_image1.png
    Greyscale
            
                                                                                                 Compound 8

    PNG
    media_image2.png
    43
    365
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    324
    610
    media_image3.png
    Greyscale

It is also possible to construe claim 1 as a purely composition claim in which it is administered to patient for the treatment of myriad diseases.  Giving claim 1 its broadest reasonable interpretation, it would cover more than prodrugs.  It would include various salts of 2,4-pyrimidinediamine moieties that can be delivered in vivo.  
If the claim is construed as a composition claim, the means for delivering a 2,4-pyrimidinediamine moiety will embrace various prodrugs, salts, polymers, liposomes, gels, microspheres, etc. for which applicants does not have full support. 

Response to Appeal Brief
5.	Previously, applicant’s appeal brief filed 03/18/2021 in response to the Final Office Action (11/19/2021) is acknowledged.  
In response to applicant’s argument that “the USPTO must apply 35 U.S.C. 112(f) [sixth paragraph] in appropriate cases, and gives claims their broadest reasonable interpretation, in light of and consistent with the written description of the invention in the application”, the claims were given their broadest reasonable interpretation to prepare this Office Action.  Note that all the new grounds of rejections in the Office Action dated 05/17/2022 were based on a proper interpretation of 35 U.S, C.  §112(f), sixth paragraph.  

Priority
6.	This application repeats a substantial portion of prior Application No.11/337,049, filed 01/19/2006, Application No.12/268,218, filed 11/10/2008, Application No.13/174,091, filed 06/30/2011, Application No.13/475,037, filed 05/18/2012, Application No.13/909,858, filed 06/04/2013, Application No.14/310,312, filed 06/20/2014, Application No.14/995,027, filed 01/13/2016, Application No.15/360,025, filed 11/23/2016, Application No.16/203,108, filed 11/28/2018, and adds disclosure not presented in the prior application. Note that claims 1 and 11-14 are broader that is what is present in the prior applications. 
In the parent cases, the claims were drawn to prodrugs, compounds, or method of use.  But by the means language of claims 1 and 11-14 in the instant claims, applicants expand the scope of the claims beyond that for which they have support. For example, in the parent cases 11/337,049, 12/268,218, 13/174,091 or 13/475,037 (shown below) the original claim 1 is drawn to a prodrug compound.

    PNG
    media_image4.png
    175
    665
    media_image4.png
    Greyscale

The original claim 1 of the instant case 16/806,541 is totally different from the parent cases. It is not drawn to prodrugs the same as parent cases 11/337,049, 12/268,218, 13/174,091 or 13/475,037.  

    PNG
    media_image5.png
    88
    737
    media_image5.png
    Greyscale

There is no mention in the specification in any of the parent cases for the phrase “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo “. Note MPEP 2163.05 II regarding written description as it pertains to the narrowing of claims.  
The first paragraph of the specification is acknowledged, however, in view of the lack of the support for the full breadth of the broad claim that is added in the present application relative to the prior applications (USSNs 11/337,049, 12/268,218, 13/174,091, 13/475,037, 13/909,858, 14/310,312, 14/995,027, 15/360,025, and 16/203,108), the first paragraph of the specification should be re-designated as a continuation-in-part (CIP) of USSNs 11/337,049, 12/268,218, 13/174,091, 13/475,037, 13/909,858, 14/310,312, 14/995,027, 15/360,025, and 16/203,108.  See MPEP 201.06(c)(III).  Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The instant claims are thus afforded an effective filing date of 03/02/2020.  The first inventor to file status of the application is also changed from pre-AIA  to AIA . The case is being examined under the first inventor to file provisions of the AIA .  

Specification
7.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1 and 11-14 are directed to a “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo”.   Applicants have fully support for the delivering of prodrugs in vivo as disclosed in paragraph [0016] (see below), but not for “means for” delivering any 2,4-pyrimidinediamine moiety in vivo in the instant application.   Note that the claim language in claims 1 and 11-14 encompasses more than prodrugs.  It embraces means for delivering salts, enzymes, polymers, etc. of 2,4-pyrimidinediamine moiety in vivo for which applicants have no support.  Applicants can overcome the specification objection by reciting the “means for” language from claims 1 and 11-14 into the specification.
Appropriate correction is required.

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue that “claim 1 is directed to a compound wherein one element is recited in means-plus-function format”. Applicants further argue that “the Examiner must do in determining the scope of the claims is to consult the specification to identify the structures, materials or acts described in the specification.”  The examiner disagrees with applicant’s argument.  The claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (see item 4).  There is no support in the specification for “means for” delivering any 2,4-pyrimidinediamine moiety in vivo in this application. Applicants decline to amend the specification by adding the words “means for” to the specification. 

Oath/Declaration
8.	This application presents an original claim for subject matter not present in an earlier application.  Specifically, claims 1 and 11-14 present claims directed to a means for delivering a compound that comprises a 2,4-pyrimidinediamine moiety in vivo as recited in claim 1. The specification also fails to provide support for means for delivering a compound that comprises a 2,4-pyrimidinediamine moiety in vivo. It appears the application should have been filed as continuation-in-part instead of a continuation and thus, a supplemental oath or declaration is required under 37 CFR 1.67.  The new oath or declaration must properly identify the application of which it is to form a part, preferably by application number and filing date in the body of the oath or declaration.  See MPEP §§ 602.01, 602.02 and 201.06(c) (III).  

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue that “the present claims are means-plus-function claims and there is ample disclosure of the corresponding structure throughout the application specification as originally filed…Examiner’s duty is to consult the specification to identify the structures, materials or acts described by the specification that are included within the means plus function feature or features …MPEP §2181”.  The examiner disagrees with applicant’s argument. There is no support in the specification for “means for” delivering any 2,4-pyrimidinediamine moiety in vivo in this application.  It is up to applicants to show that there is support for “means for delivering a compound that comprises a 2,4-pyrimidinediamine moiety in vivo”.  See item 4 for details.

Election/Restrictions
9.	Applicant’s election of Group I (i.e. Y = O) and a single disclosed species in the reply filed on 03/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image6.png
    111
    250
    media_image6.png
    Greyscale

In the previous Office Action (05/17/2022), the claims were given their broadest reasonable interpretation under 35 U.S.C.  §112 (f), sixth paragraph and the search were expanded accordingly that will include generic claim 1. During the search of applicant’s invention, the examiner finds a prior art and the search was stopped. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAdoo et al. Drugs of the Future (2011), 36(4), 273-280.  Cited reference discloses the following 2,4-pyrimidinediamine moiety (referred as R406 in the reference) for a therapeutic use that is useful in the treatment of myriad diseases.  Said compound (i.e. R406) that read on the claims has shown activity in numerous cell types in vitro and efficacy in a remarkable range of animal models in vivo. Said compound is the same as applicants when formula (I) in claim 2 has the following substituents:
Y = O; Z1 = CH; Z2 = N; R5 = F; R19 and R20 together form oxo; R17 = R18 = methyl; and R2 = 3,4,5-(trimethoxy)phenyl. 
    PNG
    media_image7.png
    298
    644
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    279
    505
    media_image8.png
    Greyscale

Note that any administered structure or salt or prodrug having a 2,4-pyrimidinediamine chemical structure is potential prior art. The prior art embodiments are within the scope of the specification structure (derivatized 2,4-pyrimidinediamine drug for in vivo delivery) or are alternatively “functional equivalents”.  Since the reference teaches a “2,4-pyrimidinediamine drug” i.e. any N-substituted modification of the 2,4-pyrimidinediamine moiety and any “in vivo” delivery which includes esters, amides, salts, etc., the claims are anticipated based on the 35 U.S.C. 112(f) standard. 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
	Applicants argue that this rejection be withdrawn because it is based erroneous assertion of a priority date of March 2, 2020.  The examiner disagrees with applicant’s argument.   Note that as set forth in item 6, this instant application repeats a substantial portion of prior Application No.11/337,049, filed 01/19/2006, Application No.12/268,218, filed 11/10/2008, Application No.13/174,091, filed 06/30/2011, Application No.13/475,037, filed 05/18/2012, Application No.13/909,858, filed 06/04/2013, Application No.14/310,312, filed 06/20/2014, Application No.14/995,027, filed 01/13/2016, Application No.15/360,025, filed 11/23/2016, Application No.16/203,108, filed 11/28/2018, and adds disclosure not presented in the prior application. Note that claims 1 and 11-14 are broader that is what is present in the prior applications. Note that applicants expanded the scope of the claims beyond that for which they have support. 

13.	Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al. WO2000039101 A1.  Cited reference at pages 55-101 teaches various 2,4-pyrimidinedaimaine moieties (see compounds of Examples 1-234) that are the same as applicants. Suitable pharmaceutical salts and prodrugs of the prior art compounds are disclosed at page 12 of the reference. The prior art compounds and their pharmaceutically acceptable salts or in vivo hydrolysable esters thereof are used for the treatment of myriad cancers.  
The following are exemplary compounds:

    PNG
    media_image9.png
    355
    645
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    311
    656
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    98
    633
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    356
    682
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    385
    672
    media_image13.png
    Greyscale


Note that any teaching of an administered structure or salt or prodrug having a 2,4-pyrimidinediamine chemical structure may be potential prior art. Any such prior art embodiments are within the scope of the specification structure (derivatized 2,4-pyrimidinediamine drug for in vivo delivery) or are alternatively “functional equivalents”.  Since the reference teaches a “2,4-pyrimidinediamine drug” i.e. any N-substituted modification of the 2,4-pyrimidinediamine moiety and any “in vivo” delivery which includes esters, amides, salts, etc., the claims are anticipated based on the 35 U.S.C. 112(f) standard. 
				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
	Applicants argue that this rejection be withdrawn because it is based erroneous assertion of a priority date of March 2, 2020.  The examiner disagrees with applicant’s argument.   Note that as set forth in item 6, this instant application repeats a substantial portion of prior Application No.11/337,049, filed 01/19/2006, Application No.12/268,218, filed 11/10/2008, Application No.13/174,091, filed 06/30/2011, Application No.13/475,037, filed 05/18/2012, Application No.13/909,858, filed 06/04/2013, Application No.14/310,312, filed 06/20/2014, Application No.14/995,027, filed 01/13/2016, Application No.15/360,025, filed 11/23/2016, Application No.16/203,108, filed 11/28/2018, and adds disclosure not presented in the prior application. Note that claims 1 and 11-14 are broader that is what is present in the prior applications. Note that applicants expanded the scope of the claims beyond that for which they have support. 


14.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhamidipati et al. U.S. Pat. No. 7,449,458 and Singh et al. U.S. Pat. No. 7,989,448, U.S. Pat. No. 8,211,888, U.S. Pat. No. 8,476,263, U.S. Pat. No. 8,785,437, U.S. Pat. No. 9,266,912, and U.S. Pat. No. 10,577,381.  Cited patents disclose a 2,4-pyrimidinedaimaine moieties, salts and prodrugs that are the same as applicants. Note that said prior arts are from applicant’s earlier patents.  Since the earliest filing date of the instant claims are changed to 03/02/2020, all the parent cases are potential prior arts under 102(a)(1). Please see paragraph 6 “Priority” above for details.  
Note that any administered structure or salt or prodrug having a 2,4-pyrimidinediamine chemical structure is a potential prior art. The prior art embodiments are within the scope of the specification structure (derivatized 2,4-pyrimidinediamine drug for in vivo delivery) or are alternatively “functional equivalents”.  Since the reference teaches a “2,4-pyrimidinediamine drug” i.e. any N-substituted modification of the 2,4-pyrimidinediamine moiety and any “in vivo” delivery which includes esters, amides, salts, etc. the claims are anticipated based on the 35 U.S.C. 112(f) standard. 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue that this rejection be withdrawn because it is based erroneous assertion of a priority date of March 2, 2020.  The examiner disagrees with applicant’s argument.   Note that as set forth in item 6, this instant application repeats a substantial portion of prior Application No.11/337,049, filed 01/19/2006, Application No.12/268,218, filed 11/10/2008, Application No.13/174,091, filed 06/30/2011, Application No.13/475,037, filed 05/18/2012, Application No.13/909,858, filed 06/04/2013, Application No.14/310,312, filed 06/20/2014, Application No.14/995,027, filed 01/13/2016, Application No.15/360,025, filed 11/23/2016, Application No.16/203,108, filed 11/28/2018, and adds disclosure not presented in the prior application. Note that claims 1 and 11-14 are broader that is what is present in the prior applications. Note that applicants expanded the scope of the claims beyond that for which they have support. 

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

	a.  Claim 1 is rejected because the phrase “A compound, comprising a 2,4-pyrimidinediamine moiety” is indefinite language.  In addition to 2,4-pyrimidinediamine moiety, what compounds are covered and what are not? What is covered by 2,4-pyrimidinediamine moiety and what is not?  Is 2,4-pyrimidinediamine moiety a compound or a composition claim? How is the compound related to the 2,4-pyrimidinediamine moiety? What are attached to 2,4-pyrimidinediamine moiety? 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue: 

    PNG
    media_image14.png
    268
    662
    media_image14.png
    Greyscale

The examiner directs applicants to refer item 4 for the claim interpretation.  Applicant’s response is not relevant to the 112(b) rejection raised above. Applicants are silent in responding to simple questions. What is covered by 2,4-pyrimidinediamine moiety and what is not?  In addition to 2,4-pyrimidinediamine moiety, what compounds are covered and what are not? Is 2,4-pyrimidinediamine moiety a compound or a composition claim? How is the compound related to the 2,4-pyrimidinediamine moiety? What are attached to 2,4-pyrimidinediamine moiety? 

b.  Claim 1 and claims dependent thereon are rejected because the claim language “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo” is not clear. The metes and bounds of the substances falling under “means for delivering 2,4-pyrimidinediamine in vivo are unclear.  Is the “means for delivering” prodrug compounds” Salts?  Esters? Amides? Or combination thereof? If it is prodrugs, what prodrugs are covered and what are not? If it is salts, what salts are covered and what are not?  Since there is no guidance in the specification, the metes and bounds are unclear. 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue: 

    PNG
    media_image14.png
    268
    662
    media_image14.png
    Greyscale

The examiner directs applicants to refer item 4 for the claim interpretation.  Applicant’s response is not relevant to the 112(b) rejection raised above. Applicants are silent in responding to simple questions. What is covered by 2,4-pyrimidinediamine moiety and what is not?  In addition to 2,4-pyrimidinediamine moiety, what compounds are covered and what are not? Is 2,4-pyrimidinediamine moiety a compound or a composition claim? How is the compound related to the 2,4-pyrimidinediamine moiety? What are attached to 2,4-pyrimidinediamine moiety? 

Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

18.	Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  
There is insufficient description in the specification, as filed, for the full breadth scope encompassed by “means for delivering the 2,4-pyrimidinediamine moiety in vivo”. Applicants have described the delivering of prodrugs in vivo as disclosed in paragraph [0016] (see below), but not for means for delivering any 2,4-pyrimidinediamine moiety in vivo in the instant specification.  Note that the scope of the claim language in claim 1 encompasses more than prodrugs.  The scope of claim 1 embraces means for delivering that are salts, enzymes, polymers, etc. of 2,4-pyrimidinediamine moiety in vivo. 
The specification has no description for a means plus function claim that covers any compound that comprises a 2,4-pyrimidinediamine moiety. Note that the only support in the specification is paragraph [0016] that discloses the delivery of prodrugs of active 2,4-pyrimdinediamines.

    PNG
    media_image15.png
    241
    650
    media_image15.png
    Greyscale

Note that this is not a new matter rejection since the original claim 1 provides states the claim language.  This rejection is made because the specification does not provide a written description for the full breadth of the means type claims. 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants argue that “the rejection relies upon improper analysis of the scope of the claim 1……Office has failed to meet the standard articulated in MPEP 2181.”  Applicants also argue that the Examiner has interprets the claims in a manner that is inconsistent with the written description requirement. Because Applicant’s claim properly recites means-plus-function language in accordance with 35 U.S.C. 112, sixth paragraph.” The examiner disagrees with applicant’s argument, see item 4 for details. Note that there is insufficient description in the specification, as filed, for the full breadth scope encompassed by “means for delivering the 2,4-pyrimidinediamine moiety in vivo”. Applicants have described the delivering of prodrugs in vivo as disclosed in paragraph [0016], but not for means for delivering any 2,4-pyrimidinediamine moiety in vivo in the instant specification.  Note that the scope of the claim language in claim 1 encompasses more than prodrugs.  The scope of claim 1 embraces means for delivering that are salts, enzymes, polymers, etc. of 2,4-pyrimidinediamine moiety in vivo. Note that the only support in the specification is paragraph [0016] that discloses the delivery of prodrugs of active 2,4-pyrimdinediamines.

Double Patenting
19.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

20.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,989,448. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-17 of U.S. Patent No. 7,989,448. The 2,4-pyrimidinediamine moiety that is recited in the instant claims are disclosed in the disclosure of said patent.

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

21.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,449,458. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claims 1-13 of U.S. Patent No. 7,449,458. The 2,4-pyrimidinediamine compound recited in said patent is the same compound as the elected compound of Group I. 

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

22.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,211,888. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,211,888. The 2,4-pyrimidinediamine compound recited in said patent is the same compound as the elected compound of Group I.  

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

23.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,476,263. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,476,263. The 2,4-pyrimidinediamine compound recited in said patent is the same compound as the elected compound of Group I.  

 				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

24.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,785,437. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 8,785,437. The 2,4-pyrimidinediamine recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

25.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,266,912. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 9,266,912. The 2,4-pyrimidinediamine recited in the instant claims are disclosed in the disclosure of said patent.
				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

26.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,577,381. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant overlap between the instant claims and claim 1 of U.S. Patent No. 10,577,381. The 2,4-pyrimidinediamine recited in the instant claims are disclosed in the disclosure of said patent.

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants request that this rejection be held in abeyance. 

Claim Objections
27.	Claim 1 and claims dependent thereon are objected to because of the following informalities: The recitation of “A compound, comprising a 2,4-pyrimidinediamine moiety and a means for delivering the 2,4-pyrimidinediamine moiety in vivo” in claim 1 is objected to because the claim does not recite what the specification is describing.  Note that the claim is interpreted in light of the specification to encompass a 2.4-pyrimidinediamine drugs modified preferably at the amine groups to act as a “prodrug”.  The examiner recommends that applicants amend claim 1 (see below) that is in line with the specification. 
“A compound, comprising a 2,4-pyrimidinediamine drug and a moiety for delivering the 2,4-pyrimidinediamine drug in vivo”.

Appropriate correction is required.

				Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants did not amend the claim as suggested by the examiner. 


28.	Claim 2 is objected to because of the following informalities:  The variables in the chemical structure of formula (I) are illegible.  The variables R2, R5, etc. are faded.

    PNG
    media_image16.png
    191
    523
    media_image16.png
    Greyscale

  Appropriate correction is required.

			Response to arguments
	Applicant’s argument filed 08/17/2022 has been fully considered but it is not persuasive.
Applicants did not address this issue or fix the chemical structure in claim 2.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



September 28, 2022